 In the Matter Of SUNBEAM ELECTRIC MANUFACTURING Co.andUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, AFFILIATEDWITH THE C. I. O.Cases Nos. R-2697 and R-2093.Decided May 09, 19.42Jurisdiction:refrigerator manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:interferencewith Board election bycourse of conduct planned to cause the disaffection of employees from theunion and to sway the result of an election.Remedial Orders:cease and desist unfair labor practices.Practice and Procedure:election set aside and petition dismissed without preju-dice.Mr. Robert D. MalarneyandMr. Arthur R. Donovan,for the Board.Mr. Robert D. Markel, Mr. Harry D. Dees,andMr. Isidor Kahn,of Evansville, Ind., for the respondent.Mr. James Payne,of Evansville, Ind., for the Union.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 18, 1941, United Electrical, Radio & Machine Workersof America, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Sunbeam ElectricManufacturing Co., Evansville, Indiana, herein called the respondent,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On August 23, 1941, the NationalLabor Relations Board, herein called the Board, issued its Decisionand Direction of Election.'On September 16, 1941, pursuant to1Matter of SunbeamElectric Manufacturing Co.,andUnited ElectricalRadio & MachineWorkers of America, afilliated with the C. I.0., 34 N. L. R. B. 831.41 N. L. R. B., No. 97.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDIthe aforesaid Direction of Election, an election by secret ballot wasconducted among the cabinet division (Building 2) employees of therespondent.On the, same day'the Regional Director issued an Elec-tion Report, showing that a majority of the employees voted againstthe Union.2On September 18, 1941, the Union filed' objections tothe conduct of the election, alleging in substance that by numerousantiunion statements, letters, and speeches, the respondent had pre-vented a free and uncoerced election.3 In his Report on Objectionsto the Conduct of Secret Ballot' and Election Report, dated October31, 1941, the Regional Director found that the. matters to which theobjections filed by the Union were directed raised "substantial andhave affected the free expression of the choice of representatives bythe employees."In the meantime, on September 17 and 19, 1941, respectively, theUnion filed a charge and amended charge with the Regional Director.Thereafter, by order dated November 26, 1941, the Board, havingfound that the Union's objections raised substantial and materialissues with respect to the conduct of the ballot of September 16, 1941,directed that a hearing be held on the objections and, pursuant toArticle II, Section 36 (b) and Article III, Section 10 (c) (2), ofNational Labor Relations Board' Rules and Regulations-Series 2,as amended, ordered that Case No. C-2093, the unfair labor practiceproceeding, be consolidated with Case No. R-2697, the representationproceeding.On January 3, 1942, the Board, by the Regional Direc-tor, issued its complaint against the respondent, alleging that it hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and Section 2 (6)and (7) of the Act. Copies of the complaint, and of notice ofhearing thereon and on the Union's objections to the election, wereduly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that,the respondent: (1) from on or about May 1, 1941,through January 3, 1942, engaged, in a preconceived and continuousplan and course of action for- the purpose of interfering with the2 As, to the balloting and its,results,the Regional Director reported as follows :Totalallegedeligiblevoters__________________________________________501Totalvotescast--------------------------------------------------------485Totalvalidvotes cast ________________------ _------------------------ ___.-431Totalvotesfor the Union ----------------------------------------------155Totalvotesagainst the Union___________________________________________276Totalvoidballots------------------------------------------------------1Totalchallenged ballots_________________________________________________53sThe allegations of the complaint in Case No C-2093, hereinaftersummarized,'includesubstantiallyall the Union's groundsof objections SUNBEAM ELECTRIC MANUFACTURING CO.471from becoming members of the Union or 'to abandon their affilia-tion with the Union; and (2) in furtherance of the plan and courseof action, openly discouraged membership in the'Union by (a) de-claring to employees that they would lose certain advantages shouldthe Union be successful in organizing a majority of the employees;(b) threatening employees with loss of seniority, Christmas bonuses,and paid vacations, and with a shut-down of the plant if the Unionreceived a majority in the election ordered by the Board; (c) de-scribing the leaders of the Union as Reds and Communists; (d)permitting signs derogatory to the Union to be posted in publicplaces throughout the plant; (e) issuing and circulating a letter onor about September 13, 1941, designed to belittle the collective bar-gaining activities of the Union and to suggest that the union leader-shipwas composed of self-seeking and communistic individualsrather than unselfish, law-abiding, and thoroughly American per-sons; and- (f) addressing employees by means of a public addresssystem in such a manner as to discourage membership in the Unionand to induce them not to vote for the Union in the election.The, respondent filed an answer, dated January 12, 1942, in whichit admitted the allegations concerning the nature of its business butin effect' denied that it had committed any unfair labor practices orthat it had engaged in any preconceived or planned course of, actionfor the purpose of inducing its employees to refrain from becomingmembers of the Union or to abandon the Union.Pursuant to notice,4 a hearing was held at Evansville, Indiana,from January 12 to 14, 1942, inclusive, before Webster Powell, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel and the Unionby its field organizer; all parties participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the opening of the hearing the respondent moved to dismiss thecomplaint on the ground that the matters alleged therein did notconstitute unfair labor practices within the meaning of Section 8 (1)of the Act and on the ground that the complaint did not conformto the requirements of the Act or of National Labor Relations BoardRules and Regulations-Series 2, as amended.The respondent fur-ther moved to dismiss the complaint on the ground that it was notcorrectly signed pursuant to Article VI, Section 2, of the Rules andRegulations.The respondent also moved to strike specified para-graphs of the complaint.These motions were denied by"the Trial4 The respondent and the Union both waived the usual 10-day notice of bearing 472DECISIONS OF NATIONALLABOR RELATIONS BOARDExaminer.The respondent also moved at the opening of the hear-ing that the complaint be made more specific, definite, and certain.The Trial Examiner granted this motion in part, and directed counselfor the Board to furnish the respondent with the names of the officer;and agents of the respondent claimed to have engaged in the conductalleged to constitute unfair labor practices and to furnish 'the re-spondent with the appropriate dates of the alleged unfair laborpractices.-'At the close of the hearing, ' the respondent, moved todismiss the complaint for lack of evidence and to dismiss the objec-tions 'by the Union to the Election Report.The Trial Examiner atthe hearing reserved decision on the motion to dismiss the com-plaint, but later denied it in his Intermediate Report; the motion todismiss the objections was referred by the -Trial Examiner to theBoard.The Board hereby denies the motion.A motion by counselfor the Board at the close of the hearing to conform the pleadings tothe proof with respect to names,, dates,' and other minor particularswas granted by the Trial Examiner over the objection of the re-spondent.During the course of, the, hearing the Trial Examinermade a number of rulings on other motions and on the admissibilityof 'evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.'On February 7, 1942, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondent had engaged in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) of the-Act.He recommended that the respondent cease and desist from its unfairlabor practices and that it take certain affirmative action to effectuatethe policies of the Act.On March 26, 1942, the respondent filed itsexceptions to the Intermediate Report and a brief in support of theexceptions.On March 23, 1942, the Union filed with the Board a "Motion toAmend the Direction of Election" requesting that the cabinet divisionunit of employees, previously found, by the Board in Case No. R-2697to-be appropriate,6 be enlarged to a plant-wide unit, comprising theproduction and maintenance employees in all four of the respondent'sbuildings, and that an election be held, in the,, larger unit.In supportof this motion the Union alleged,that it now represents a majorityof the 'production and maintenance employees in the larger unitrequested in its motion.Since our Decision and Direction of Elec-6Counsel for the Board complied with thii3 ruling.To make ,the complaint morespec 8c, the Trial Examiner ordered stricken from paragraph'5 of the complaint thewords "including the following, but not limited thereto."-'_ -See 34 N. L. R. B.831.' SUNBEAMELECTRIC MANUFACTURING CO.473tion was issued on' August 23, 1941, more, than '9 months ago, andsince the effect,of certain unfair labor practices in which the respond-ent has since engaged must be dissipated before a free election canbe held,.the motion is hereby denied.Pursuant to notice and, at the request of the respondent, a hearingwas held before the Board at Washington, D. C., on April 2, 1942;for the purpose of oral argument.The respondent was representedby counsel and participated in the argument.The Union did notappear.The Board has considered the exceptions to the Intermediate Re-port and the brief in support thereof and, insofar as the exceptions'are inconsistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSunbeam Electric Manufacturing Co., an Indiana corporation withits principal office and place of business in Evansville, Indiana, isengagedin the'manufacture, sale, and distribution of refrigerator unitsand cabinets.During 1941 the respondent purchased raw materials,consisting' principally of steel and sheet metal, valued in excess of$1,000,000, of which more than 75 percent was obtained from pointsoutside the State of Indiana.During the same period the - respondentsold to its only customer, Sears, Roebuck & Company, finished prod-ucts valued, at more than $1,000,000, of which more than 75 percentwas shipped to destinations outside the State of Indiana. Therespondent concedes that it is engaged in commerce, within themeaning of the Act.SU. THEORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn January 1941, the Union began, an' organizational campaignamongthe employees in the cabinet division at the respondent's plant.On April 17, 1941, the Union notified the respondent that it repre-sented a majority of the employees in the cabinet,division and askedfor a conference for the purpose of negotiating an agreement.Therespondent refused the request, asserting that the cabinet division was 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot an appropriate unit.Thereupon, as stated above, the Unionon April 18 filed with the Board a representation petition.On Au-gust 23, 1941, following a hearing on July 1 and 2, the Board issueditsDecision and Direction of Election in Case No. R-2697.?Pur-suant thereto, the Board conducted an election on September 16,1941, among the employees in the respondent's cabinet division todetermine whether or not they wished to be represented by the Union.The Union lost the election.The issues herein arise out of theUnion's allegation that, prior to the election, the respondent engagedin an anti-union campaign designed to coerce its employees intovoting against the Union.B. Interference, restraint, and coercionOn or about June 15, 1941, Victor Barnett, superintendent of therespondent's cabinet division, sent-for .Max Doty and William Bre-demeier, both of whom were employed as sprayers in the paint de-partment, and informed them that he noticed they were wearingunion buttons and asked them what they could get from the Unionthat they could not'get from the management. Barnett then talkedabout the Christmas bonus, vacations with pay, and insurance,benefitsaccorded them by the respondent.During the course of the conver-sation, Barnett made calculations to see whether they stood to gainor lose by having the Union. On the basis of his calculations, whichincluded payment of union dues and an estimated loss of 6 weeks'work because of strikes, Barnett figured that they would lose moneyif the Union represented them."On July 17, shortly after the hearing in the representation case,J. Henry Schroeder, executive vice president of the respondent, spoketo the employees of the respondent, including those in the cabinetdivision, over the public address system in the plant.Schroeder be-gan his talk as follows :We have always operated this business on the theory that wepeople on the Sunbean payroll should know about those thingsthat have a distinct bearing on our individual jobs and our indi-vidual welfare.For that reason, it has been our practice tocome before you from time to time to tell you of the problems'See footnote 1,supra.are based on the mutually corroborative testimony of Doty andBredemeier.Barnett, without fixing the (late of the conversation,gave a different versionof itHe testified that Foreman Edward Keene reported to him that Doty andBredemeier wanted to see him and that he then sent foi them';that they asked for awage increase;and that he then calculated with them what they were earning, includingChristmas bonuses and vacations with payKeene, who was present at the conference,did not testify.Although there is some disagreement between Doty and Bredemeier asto the time at which this conversation took place,we accept their testimony as beingsubstantially accurate,as did the Trial Examiner. SUNBEAM ELECTRIC MANUFACTURING CO.475and the projects of the company so that you will be fully in-formed.Several months ago, we reported to you that the United ElectricRadio and Machine Workers of America, a C. 'I. O. affiliatedunion, had written us asking to be 'recognized as the bargainingagent'.for our cabinet plant.We replied to the union that wecould not recognize them as the bargaining agent because thecabinet department was an integral part of our whole plant andwas, therefore, not an appropriate bargaining unit.We alsostated that in our opinion, the union did not represent a majorityof our employees in building #2 (the cabinet department) or inany other building.Schroeder then summarized the evidence submitted to the Boardat the hearing with respect to the contentions of the parties as tothe appropriate bargaining unit, laying particular stress on themerits of the respondent's position.Schroeder continued :We believe that we presented a convincing ease and that theBoard will decide that the cabinet department is not a separateunit and, therefore, not an appropriate bargaining unit and will.deny the petition for an election.In addition to the question as to whether the cabinet plant isa separate unit or a department of Sunbeam our attorneyquestioned the qualifications of the petitioning union as a properbargaining agent under any circumstances on the basis that theunion is dominated by recognized communists.Our attorneytook the position that the Communist party advocates overthrow-ing our government by force, if necessary, and therefore a uniondominated by members of that party is not a proper bargainingagency for our employees.He based his statement on reports of the Dies Committee of theUnited States Congress, on Un-American activities which werequoted generally in newspapers, showing that James Matles,Organizer, Julius Amspak,9 Secretaiy-Treasurer, andWilliamSenter,10 Vice-President' and Head of this district of the UnitedElectric Radio and Machine, Workers of America, were all activemembers of the Communist party.This same William Senter, who represented the union at thehearing, did riot deny being a Communist although he hadseveral opportunities to do soilBHis correct name is JuliusEmspak10His'correct nameisWilliam, Sentner."At the originalhealing in Case No. R-2697, the TrialExaminer refused to permitinterrogationof witnesses by the respondentconceining the alleged communist connec-tions of theUnion'sofficersIn its Decision and Direction of Election,theBoardafflimed this rulingI 476DECISIONS OF NATIONAL. LABOR : RELATIONS :BOARDYou'may be interested in reading other material used by ourattorney in charging Senter with being a member of the Commu-nist party.An article in the current July issue of Readers'Digest entitled, "We Are Already Invaded," by Stanley High,reads in part as follows :"Another strategic union is the C. I. O.'s Electrical, andMachine,Workers of America. Its president, youthfulJames Carey, is no communist.But his two chief organ-izers are Joseph Matles and William Senter.Matles, inaddition to long association with "front" organizations, ison record with an endorsement of -the Communist party'selection ticket.Senter last year, was a delegate to the party'sMissouri-Arkansas state convention.It has always been our policy at Sunbeam to manage our busi-,ness to the best interests of the employees, the customers, andthe owners.The growth of 'the business in recent years testi-fies that we have done a reasonable good job in dividing thecustomer's dollar.Beginning a month ago and starting with the tool room andthe maintenance'departments,'your inaliagen' entworking with theSunbeam Employees Association '12 has started,further increases'which' will average another 8% and will have as its minimum57oso that within the neat several weeks, all factory employeeswith the exception of those raised- since June 1st, will again re-ceive pay increases.The details of the plan are being worked out with the coopera-tion of the management and your elected representatives in theSunbeam Employees Association.As soon as these increases arein full effect, it will mean that the average Sunbeam factory em-ployee has received about16170increase since the first of the year,dollars a year.Our company has recognized and will continue to recognize theSunbeam Employees Association as the sole bargaining agentfor our, employees.The National Labor Relations Board hasmade no statement' whatsoever about the Sunbeam EmployeesAssociation.12 Although served with notice of hearing in the representation proceeding, the Sun-beam Employees Association failed to appear at the hearing;nor did its name appearon the,election ballot,of September 15, 1941. SUNBEAM `EUECTRIC MANUFACT'URIN'G"Co.477Schroeder c6ncluded his remarks by stating :IWhenever any of us have a decision to make, we should firstget all the facts and then study them in a clear-headed way be-fore arriving at a decision.You have a decision to make.Willyou continue to follow the method of friendly dealing with yourmanagement that has gained so much in the past? I urge youto study the facts, to examine the record before deciding the typeof leadership to- follow,to gain the most in lasting benefits.Above all,discuss this matter freely with your associates, withyour parents or with your wife and consider the effect thatyour decision may have on you, your family,and your country.On September 5, 1941, after the Board'sDecision and Direction ofElection had been issued in the representation case, W. A. Carson,president of the respondent,talked over the public address system toall the employees of the respondent,including those in n-the cabinet divi-sion.Carson began by discussing the need for curtailment of non-defense production,the coming reduction in the respondent's refrig-erator business,and the efforts made by the respondent to obtain warorders.Carson further stated :Several labor unions have recently put out petitions purportingto gain support for obtaining more defense business for Evans-ville industry.They have also recently proposed a plan of re-training all employees who might be laid off if refrigerator pro-duction is curtailed,and suggest a so-called"mass trainingprogram."In' the first place, no outside group is in any better positionto obtain defense business for us than they are to obtain refriger-ator business.It has alwaysbeen inthe past,and will always'be in the future,by the verynature of things; management alonewho can secure orders and contracts for our plant,whether they-are defense contracts or refrigerator orders.The ability of this factory or any factory to get defense workdepends on a number of highly complex factors which manage-ment alone is in a position'to evaluate and handle.Defense work cannot be obtained by .running up and downMain Street and getting signatures on a petition. Interferencesand annoyances by outsiders cannoti in any way, speed up thejob of getting defense work here at Sunbeam.Regardless of what anyone tells you,you can rest assured thatitwill be your management,and not an outside group,who willobtain defense work that will keep the largest possible number ofemployees steadily employed.-- 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDDo not be misled by grandiose promises that if refrigerationproduction is curtailed and you are laid off that you can beretained and trained for defense work immediately..It is self-evident that before any so-called "mass defense training" pro-gram can be put into effect,there must be defense business onwhich to train.You need only stop and ask yourself what you iasan individual would train on, if refrigerator production com-pletely stopped here at Sunbeam tomorrow.Carson concluded his talk by saying :The success with which we are able to deal with the difficultproblems that lie ahead depends to a large extent upon the frank-ness;honesty,sincerity and cooperation that exists between Sun-beam employeesand their management.I pledge you the cooperation of your management.The rest is up to you !Early in September 1941, Otto Drilling, general foreman, informedDennis Scheessele,an employee,that he was in line for a better job.During the conversation, which took place in Superintendent Bar-nett's office, Drilling inquired if Scheesselethought thathe and theothermen were doing the right thing "talking at lunch .. .talking between times . . . talking in the morning . . . about tryingto get [the men] to sign cards." Scheessele replied that many of themen wanted to get advice from those who were already in the Union.Drilling then remarked that these were critical times and inquiredof Scheessele what the latter thought it best to do.Scheessele testi-fied, as to this remark,"I took it that he meant regarding the union.I didn't say nothing about that. I went on to say that I noticed theEvansville Cooperative League wasn't so active up there ... anymore."At this point in the conversation Barnett came into the office.Drilling then told Barnett that he had mentioned to Scheessele thathe liked his work and,that there ought to be a better job for him, butthat "it [«ould]take some cooperation."Barnett then turned toScheessele and said, "Yes, you will have to cooperate."At thispoint, Drilling said that he did not think' Scheessele had changed hismind any, and that he noticed Scheessele still had [union] cardsand a pencil in his pocket yesterday morning when he came, in thedoor.Either Barnett or Drilling then mentioned the possibility ofeverybody's being laid off in the cabinet plant.Barnett added thatthere would be "plenty of jobs on the other side," 13 but that if themen went ahead and voted "this thing in here and get a uliion,"itwould be impossible for them to transfer any of the men over to theother "side," even if they wanted to.Barnett ended the conversation"We find;as did the Trial Examiner,that by this remark Barnett wa's referring todefense work in the unit plant located across the street from the cabinet plant SUNBEAM ELECTRICMANUFAC TURING Co.479by urging Scheessele to'think the matter over, and offered to advisehim further if there was anything else Scheessele wanted to know.14On or about September 9, 1941, William Doench, foreman of theassembly line in the cabinet division, asked Joseph Feldhaus, anemployee, whether he would better himself and whether he wouldcontinue to receive vacations with pay, insurance, and Christmasbonuses if the Union "would get in the shop."Feldhaus replied thathe thought he would.Doench also asked Feldhaus whether he hadany trade he could fall back on if he was laid off, and informedFeldhaus that, if the Union won the election, "the old man wasgoing to shut the cabinet plant down." Feldhaus testified that heunderstood that Doench was referring to'Presidei t Carson.15On or about September 11, 1941, games Payne, union organizer inthe Evansville, Indiana, area, was passing out leaflets in front ofthe plant where he accosted Stanley Duncan, assistant foreman in thecabinet division, and complained about a supervisor's annoying theunion employees.Duncan replied that the supervisors had a rightto talk to the employees in the plant and advise them on what thesupervisors thought was right or wrong about the Union.Paynedisagreed, stating that he felt that, inasmuch as foremen were notinvolved in the election, "it was none of their business."Payne addedthat it was a violation of the law, to which Duncan replied, "Evenif' it is a violation of the law, I still think the law is unfair, thelaw is wrong." The conversation was ended by Duncan's saying,"Well, Payne, you will have to admit that we are carrying on themost ,intelligent campzlign against the union ever carried on in thistown." 16" These findings are based on the testimony of ScheesseleDrilling and Barnett bothdenied that they had any conversation with Scheessele, either jointly or individually, inwhich unions or the election were discussedThey both testified to a conversation hadwith Scheessele early in September which conceined only the withdrawal by Scheesseleof his Christmas savings club moneyScheessele's testimony is consistent with the anti-union attitude of the respondent manifested in its various letters and speeches herein`set forth.Upon the entree record the Trial Examiner did not credit the denials ofDrilling and Barnett, nor do we-"These findings are based on the testimony of FeldhausDoench admitted that hehad a conversation with Feldhaus in which the Christman bonus and the possibilityof a lay-off were discussed, but denied that he mentioned unions or informed Feldhausthat the plant would shut down, if the Union "got in " Doench's remarks to Feldhauswere made during the peak of the Union's election campaign and are consistent withthe anti-union conduct during this period by officers of the respondentWe credit Feld-haus' testimony, as did the Ti ial Examiner16The fact that Payne was not an employee of the i espondent does not privilegeDuncan's anti-union statements to him or remove such statements from the proscriptionof the ActIn considering similar circumstances inflatter of The Federbusie Co , Incand United Paper WPorkerc, Local 292, etc, 34N L R B .53f, we pointed out thatAn employei may make his opposition and hostility to a union known to hisemployees in- many ways other than by stating it to them personally [The em-ployer's] statements, made to the Union organizer, were of a character not nially tobe calculated to %ieach the employees and to discourage them fiom joining orassisting the UnionI 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 13, 1941, 3' days prior to the scheduled Board elec-tion, President Carson sent the following letter on the respondent'sofficial stationery to each of the employees in the cabinet division:Since many of you will participate shortly in a Labor Boardelection, I am writing'you at this time for the purpose of ex-plaining a few matters about which you may not already befully informed.1.This election will be by secret ballot-the same as in anypolitical election.No one can know, by any means, how youvote. ,BE SURE TO VOTE!The decision vitally affects eachand every one of you. The election will be determined by amajority of those voting at the election.Your failure to votegives someone else the, right to decide who will represent you.A failure to vote is equal to a vote in favor of the side youoppose.2.The "Yes" is placed first on the ballot because that is theway it has always been done in political elections.By beingplaced first, it has no more significance than the "No."Each isequally important for you to consider.3.If the union leaders say to you, or lead you to believe, thatyou will get certain things if the union wins this election, itdoes not necessarily follow that you will get these things.Asthe result of the election, the union can only gain the right tobe the sole, collective bargaining agent of our production em-ployees in Building No. 2.4.What you will get depends on what the company erns andnot upon the union's demands.a.You-especially those of you who have been with us forsome time-know that it has always been our policy to do thebest we could for you in wages, hours and working conditions.We intend to continue this policy in the future regardless of t_heoutcome of the election, and we can do no more, regardless ofthe outcome.Ib.What we can do in the future will depend, as it has in thepast, on competition and the prices at which we are able to sellour product.If we cannot sell our product, we are all,out ofluck.c.Very large portions of our earnings have been put.back intothe plant and equipment so that we have been able to give em-ployment to approximately 3,000 instead of the 100 employeeswhich we had in 1929.5.The Company does not have to agree to the union's demands,and will never agree to anything which will require any em-ployee to belong to a union in order that such employee may SUNBEAM ELECTRIC MANUFACTURING CO.481,get or keep a job, or which will give any employee any advantageor preference because of his membership in a union.6.We suggest you think this whole matter over` very carefully.You might wish to consult with your friends or with people whohave had experience in matters of this kind. It would probablybe well that you consult with the members of your immediatefamily. 'Then be sure to vote the way youfeel isright, andregardless of what anyone tells you or promises you.You havethe right to vote in accordance with your desires and regardlessof anything you may have said or done in the past and regard-less of whether you belong to the union or not, or whether yousigned an authorization card, application or anything.-7.If a majority decides in this election that the union shallbe the exclusive bargaining representative, then that decisionwill bind all of the production employees in Building No. 2.S.One of the things we think you should carefully consideris the character of the leadership of the union seeking to beyour exclusive bargaining representative-that is to say, is suchleadership unselfish, law-abiding, and thoroughly American, or isit self-seeking and Communistic?I hope this letter will assist you in arriving at a proper con-clusion.Carson followed his letter with an address on September 15, theday before the Board election, delivered in the plant to the cabinetdivision employees.Carson stated, in part :Tomorrow you cabinet plant employees will vote in an election.It will be the most important election in which you have ever casta ballot.It will be the most important, because in choosing themethod of bargaining you want, you are making a decision thatwill involve your wages, job security, seniority, opportunities, andother things that will have a direct effect upon your individualwelfare, and that of your family.You have a heavy obligation to yourself to makea carefuldecision.On the surface, the "Yes" and the "No" that are printed on theballot are to decide the question of whether the CIO is to be yoursole and exclusive bargaining agency.A more direct and frank statement of the question that prob-ably will be in your minds as you mark your ballots will bewhether the CIO will be able to get more out of the company foryou than you can obtain by any other way,You will have to decide whether youare willingto pay forbeing represented by the CIO.463892-42-vol. 41--31 482'DECISIONS OF NATIONAL LABOR RELATIONS BOARDMany of you who vote tomorrow have not been with us verylong.You are not familiar with the long road that many of ushave traveled together-a road that has taken us through goodtimes and bad, with overtime during some periods, short hoursand layoffs during' others, but through the years a road thathas led to, an ever-growing, a constantly progressing and moreprosperous Sunbeam-a road that has led to more jobs, steadierwork, higher pay, and more opportunities for a constantlyincreasing number of people.'Carson then gave a brief history of the respondent's progress fromthe' time it started as a small business to the present date, when itemploys approximately 3,000 people, setting forth the benefits beingreceived by employees at the present time.Carson then continued :Iwould like to come to you today and make promisesthat far exceed anything that the CIO has so recklessly promised.I won't do that but I will promise you that. I will continue tofollow the same policies in the future that have proved successfulin the past.To the utmost of my ability I will do everything Ican to keep the pen that has written Sunbeam's record of prog-ress, filled with ink. _A few of you may feel that while Sunbeam's record of prog-ress has been a good one, you're not concerned so much withwhat has happened in the past' as_ you are with who's going todo the most for you in the future.There may be a few of youwho feel that had it not been for the CIO there would have neverbeen such things as wage increases. Christmas bonuses, paidvacations, etc., and that if you do not vote for the CIO all ofthese things are likely to be discontinued in the future.I can answer these questions for you in a, hurry.The CIOhas never been responsible for any progressive step that yourcompany has, ever taken.These progressive, steps were startedlong before the CIO was ever heard of.Payment of wage increases, Christmas bonuses, paid vacationshave always been based on the ability of the company to paythem.Whether the CIO wins the election or not, whether therewill be bonuses or paid vacations will, in the future as in the,past,depend solely on the company's ability to pay them, and not onany other thing.There are probably a few of you who think that the CIO hasscared or forced Sunbeam's management into raising wages' anddoing other things that are part of Sunbeam's record of progress.I can best answer this by saying that the CIO did not scare yourmanagement into building this cabinet plant.They did not SUNBEAM ELECTRIC. MANUFACTURLN'G CO.483frighten your "management into, building the porcelain plant,expanding the unit plant, or increasing the number of employeesfrom 100 to 3,000.No, and they were not responsible, either, forour sales increasing from 12 refrigerators in 1929 to 350,000 in1940.You can decide for yourself who has been responsible forthis progress, and by the same token who will be responsible forprogress in the future.All of us working together accomplishedthese things.Sunbeam's record of progress was being writtenin big letters many years before the CIO had eves' been heard of.I say to you that even though the CIO should win the electiontomorrdw, I will never agree to any demands that they maymake if I feel that such demands are detrimental to the securityof the business, to the maintenance of steady jobs, to steady in-come of our employees, or if such demands are beyond thecompany's ability to meet.Insistence upon any unreasonable demands might easily resultin a strike, which would throw employees out of work.Loss ofwages suffered during such a period would' probably never bemade up.Even If the CIO should win the election tomorrow, your man-agement and not the CIO will determine whether wage increasesare possible.The, CIO, cannot obtain higher prices for our prad-ucts, they cannot guarantee a steady flow of orders, or steadyemployment.They can guarantee -none of the things that areessential for a successful business.They can promise but theycannot deliver.***No labor union can change the simple little formula for successin business which is to make the income greater than the outgo.It is not a question of the management not wanting to raisewages.Does the CIO in claiming that they will get a wageincrease for you tell you where it was coming from? I'll tell youwhere the money comes from-it comes from our customer, andif we raise prices to a point where he quits buying, we are simplykilling the goose that laid the golden egg. It is only by increasedefficiency, and hard work on the part of management and em-ployees alike that wage increases have been or ever will bepossible.A few employees, have expressed fears that if the CIO does notwin the election, rates of pay may be reduced, t13at the manage-ment will show less interest in the employee's welfare, and .theywill not get as fair treatment.All of these fears and doubts are 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDbased on the assumption that the CIO has been wielding a bigstick over your management's head.You have heard and read bulletins put out by the union claim-ing that the CIO is a peaceful bargaining agency, that they sitdown with management around the conference table and quietlywork out the differences that exist.As long as we have talkedabout, records, I ask you to look at the record for complete denialof this claim.Are the hundreds of strikes, acts of violence andexorbitant demands we read about in the newspapers, the peacefulmeans that the CIO claims to use?As a matter of policy, regardless of the result of the electiontomorrow, I will never, as long as I am president of Sunbeam,require any man or any woman to pay for the right to work.Membership in a labor union will never be a condition of employ-meat in this plant. I do not propose that any employee shall berequired to pay for the privileges that he now enjoys free ofcharge and will enjoy in'the future.There are a few employees who have signed union cards whofeel that by so doing they are bound to vote "yes" in the electiontomorrow.This is not true.You have no obligation but to yourown conscience, and can vote YES or NO as you desire.We are faced with certain curtailment of refrigerator produc-tion by government order.How severe this curtailment will bewe do not know as yet. However, it is certain that when thecurtailment order is issued, a tremendous responsibility will bethrown on your management to get sufficient defense business togive employment to those people laid off because of the reducedproduction.The full time and thought of your management should rightnow be devoted to getting defense business instead of beingharassed by interference from outside union agitators. If therewas ever a period in Sunbeam history when we all should bepulling together it is now.In the'past the greatest source of encouragement to me, whenthe going has been pretty tough, has been the loyalty and thedevotion of all our employees to Sunbeam, which I like to thinkhas come to mean something more personal than a company,something more than a group of brick and stone buildings, ofmachinery. and conveyors. I like to think of the name Sunbeamas being symbolical of a spirit of loyalty, of working harmoni-ously together in a mutual, effort.There is no question but that SUNBEAM ELECTRIC MANUFACTURING CO.485the spirit of the Sunbeam organization has been the essence ofwhatever success your company has attained.In the final analysis, the election tomorrow is really a contestfor leadership.You are being asked to decide the type of leader-ship you wish to follow. I have reviewed -the record of myleadership during the last twenty years, in order to enable youto decide whether on the basis of the record you can look forwardto a continuation of that record in the future or whether you feelthat it has not been good enough, and can be materially improvedby following the leadership of an outsider who has nothing onthe record but promises-promises of what will be done, butlittle of what actually has been accomplished.Before making your choice as to the leader you feel will dothe most for you, it would be well to examine both Mr. Sentner'srecord and mine.Who is this William Sentner, the head of theUE-CIO?What is his record?Where did he come- from?What does he represent and why is he suddenly taking an interestin all Sunbeam employees?Who, on the basis of his record, hasdone more.to earn your confidence and win your respect?Whoseleadership forecasts greater opportunities for you-Carson orSentner?The choice is yours.C. ConclusionsThe Act contemplates selection by employees of their bargain-ing representatives free from, employer interference, restraint, andcoercion.Such freedom on the part of employees imports a corre-lative duty on the part of employers to maintain complete neutralitywith respect to elections conducted to ascertain bargaining repre-sentatives.'7Without regard for this obligation of neutrality and theright of its employees to a free election, the respondent engaged inan outspoken campaign- to defeat the Union at the polls.',,This cam-paign began just prior to issuance of notice of hearing in the repre-sentation proceeding on June 20, 1941, and continued with increasingintensity until the eve of the Board election on September 16, 1941.On about June 15, 1941, Barnett, superintendent of 'the cabinetdivision, deliberately engaged employees Doty and Bredemeier in a17 SeeNational Labor Relations Board v NormanA. Stone,125 F.(2d) 752 (C. C. A. 7) ;ValleyMouldand Iron Corporation v. National Labor Relations Board,116 'F (2d)- 700(C. C.A. 7) :National Labor Relations Board v. Burry Biscuit Corporation,123 F. (2d)540 (C. C. A. 7).11That the statements,speeches and lettersdescribedabovewere not isolated orunconnected occurrences,but were rather a seriesof deliberate acts by therespondentdesigned to drive the Union from its plant, is clearly indicatedby AssistantForemanDuncan's remark to Unior Organizer Payne on September11, 1041, that "weare carryingon the most intelligentcampaign(against the union ever carried on in this town."(Italics supplied.) 486DECISIONSOF NATIONALLABOR RELATIONS BOARDconversation in which,he made it clear that the respondent opposedthe Unionand sought to convincethem that representation by theUnion would mean a financial loss. In a speech to the employees onJuly 17, shortly after the hearing in the representation proceeding,Executive Vice-President Schroeder reiterated the charge, previouslymade by the respondent during the hearing, that the Union Was not a"proper bargaining agency for the [respondent's] employees" becauseits leaders were Communists.Whatever the motive for them, thesestatements were clearly an attempt to undermine the confidence ofthe respondent's employees in the Union and to discourage member-ship therein.During his speech, Schroeder also enumerated thewage increases previously given the employees by the respondent andspoke of comparable increases to be given in the future, all of whichhe attributed to the bargaining efforts of the Sunbeam EmployeesAssociation.With respect to the Association, lie unequivocally statedthat the respondent "has recognized and will continue to recognize theSunbeam Employees Association as the sole bargaining agent for ouremployees."By these statements, the respondent sought to convinceits employees that the Association was an,effective bargaining repre-sentative and that no purpose would be served by the employees'selecting the Union as their bargaining representative.Significantly,Schroeder gave no indication , in his speech that the Union or anylabor organization other than the Association would be recognized bythe respondent, even if designated as the employees' representative ina Board election.Thereafter, on September 5, 1941, shortly after the Board hadissued its Decision and Direction of Election and 11 days before thescheduled election, the respondent's president, Carson, delivered aspeech to the employees in which lie disparaged the activities ofunions in the Evansville area by ridiculing their efforts and sug-gestions for securing war work for industries in Evansville, and byderiding the mass training program suggested by the unions and the"grandiose promises" made by them.At about the same time,Super-intendent Barnett and Foreman Drilling gave union member Schees-sele to understand that the cabinet-division employees might losetheir jobs if they selected the Union.The same themewas stressedby Foreman Doench on or about September 9, 1941, when he warnedemployee Feldhaus that the respondent would discontinue the bene-fits then enjoyed by itsemployees and would shut down the plantif the Union"got in."Theseincidents were not, in our opinion,unbiased discussions or expressions of opinionintendedto give therespondent's employees information on a theoretical problem; theywere rather unmistakablestatementsof the respondent's oppositionto the Union and threats by the respondent that it would use its SUNBEAM ELECTRIC MANUFACTURING CO.487economic power over its employees to their distinct disadvantageif they were rash enough to disregard its views and to select theUnion as their bargaining representative.The respondent's anti-union campaign reached its climax justprior to the election in President Carson's letter of September 13'and his speech of September 15, in both of which he reiterated andemphasized the respondent's opposition to the Union.He belittledthe collective bargaining advantages to be gained from representationby the Union.He accused the Union of making exaggerated promisesto the employees which it could not fulfill, and at the same time re-counted the advantages obtained for the employees by the respondent.The clear connotation of the letter was that selection of the Union inthe election would be of no help to the respondent's employees inany attempt to gain wage increases.Carson charged. that the Unionwas not a peaceful bargaining agency and that representation of theemployees by the Union would result in strikes and financial loss tothe employees.He intimated that, if the respondent were "harassedby interference from outside union agitators," 19 it would be unableto find employment for employees laid off as a result of the curtail-ment in refrigerator production which was "certain."- In substance,Carson told the respondent's employees that the Union was not to betrusted.. indicated that the respondent would not bargain collectivelywith the Union as 'to wage increases even if it were selected by theemployees as their representative, and warned the employees thatadherence to the Union would entail financial loss to them.Carson concluded his speech by posing a false issue between votingfor the Union and loyalty to the respondent, as if those were mutuallyexclusive alternatives.He told the employees that they had thechoice of following his leadership with all that he had accomplishedfor their benefit or "following the leadership of an outsider who hadnothing on the record but promises."No such choice is presentedto employees participating in an election conducted pursuant to theprovisions of the Act; the only question involved in such an electioniswhether the participating employees want to designate a represent-ative for the purposes of collective bargaining with their employerand, if they do, which if any competing representatives shall be desig-nated.An election is not a contest between a labor organizationand the employer of the employees being polled, and participation byan employer in a pre-election campaign as if he were a contestant19 SeeRoeblingEmployees Association, Inc. v NationalLabor RelationsBoard,120 F.(2d) 289,291 (C C. A. 3) :The connotationof the terms "misleading,""outsiders,"and "strangers,"as appliedby the respondent to adversaries in a labor controversy,has anappropriateplace ina consideration of the respondent's attitude toward "outside"labor organizations andthe probable effect of that attitude upon the employees. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDis an interference with the employees' right to bargain collectivelythrough representatives "of their own choosing." 20The respondent contends that the above-described speeches, lettersand statements involved "nothing more or less than an expression ofthe respondent's opinion," 21 and that such expressions are protectedby the constitutional guarantee of freedom of speech.As the Su-preme Court of the United States has recently pointed out, however,the First Amendment does not, privilege "pressure exerted vocally"by an employer, where that employer's "whole course of conduct,"properly appraised, constitutes interference, restraint, and coercionwithin the meaning of the Act.22We' are convinced by the record,and we find, that each of the speeches, letters, and statements de-scribed above was not an isolated and academic expression of a pointof view, but was rather an integral part of a "whole course of con-duct" on the part of the respondent planned and calculated to causethe disaffection of its employees from the Union and to sway theresult of the election.23The statements which the respondent nowso earnestly characterizes as mere expressions of opinion did not atany time "set forth the right of the employees to do as they pleasewithout fear of retaliation" by the respondent.24On the contrary,their clear import was that the respondent's cabinet-division em-ployees would be made to suffer substantial financial loss if theyselected the Union as their collective bargaining representative inthe election.So-called "expressions of opinion" which, in their con-text, convey such a meaning to the employees involved can destroythe rights guaranteed in the Act,25 particularly when, as in this case,they are timed to coincide with a crucial period in union organiza-tion and growth, and are given strength through repetition by a21 SeeNational Labor Relations Board v. Norman H Stone,125 F.(2d)752, 756(Chowever,was not onebetween theUnion and therespondents.Itwas a contest toward which they shouldhave maintaineda strict neutralattitude"2'Pa_e 18 of therespondent's brief.22\!afioaal Labor RelationsBoard v..Virginia Electric & Power Company,314 U. S 469.21That the respondent's conduct in fact affected the employees'choice ofa bargainingrepresentativemay be inferredfrom the fact that, prior to the representationhearing,the Union submittedmembership and authorization cards signedby 423 employees Inthe cabinetdi\vision,whereas only 155 employees in that division voted for the UnionIn the subsequent election.)24SeeNationalLabor Relations Board v. Virginia Electric&Power Company,314U S 46)25SeeNationalLaborRelationsBoard v. Chicago ApparatusCo., 116 F. (2d) 753(C. C A 7), in which the Court, stated in part (at p 756) :Expressions of opinion concerning labor unions,by an employer . . . may be ofsnch a naturethat theireffect is to coerce and intimidate the employees . . .To hold thatsuch expressions,when employer manifestly intended to give them suchan effect,are not violativeof the Labor Act would be to nullifythe provisionsof the Actand tothwart thepublic policy evidencedby said Act.See alsoNationalLabor Relations Board v. New Era Die Co.,118F.(2d)580(C. C. A. 3). SUNBEAM ELECTRIC MANUFACTURING CO.489corporate employer'smost importantofficers on company time andwith companyfacilities.Unless employees are protected by the Actfromsuch "pressure exerted vocally," they arenot freeto choose theircollective bargaining representatives.We find that, by the respondent's entire course of conduct, as'disclosed by the speeches and letters of Vice-President Schroeder andPresident Carson and by theanti-union statementsof Superintend-ent Barnett, Foremen Drilling and Doench, and Assistant ForemanDuncan, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.26JIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMIERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take affirmative action designed to effectuate the policies of theAct.VI. THE PETITIONSince we have found that the respondent has, by its unfair laborpractices, interfered with the free choice of representatives by itsemployees at the election of September 16, 1941, we shall set asidethe election.27For the reasons stated above 'in connection with ourdenial of the Union's motion of March 23, 1942, requesting anotherelection in a larger unit, we shall also dismiss the Union's petition,but without prejudice to the filing of a new petition.Upon the basis of the foregoing findings of fact and upon the en-tire record in the case, the Board makes the following :21 In his Intermediate Report, the Trial Examinerfound that the evidence was In-sufficientto sustain the allegation of the complaint that the respondentdiscoid agedmembership in the Unionby permittingsigns derogatoryto the Unionto be postedthroughoutthe plant.The Unionfiledno exceptionto the abovefinding of the TrialExaminer.We have considered the recordand find, asdid the TrialExaminer, thatthe recorddoes not sustain this allegation in the complaint.2tSeeMatterof The Letz Manu.tactutingCompanyandFederal Labor Union No.22226,affiliated withthe American Federation ofLabor,et al,32 N. LR. B. 563. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.United Electrical, Radio -and Machine Workers of America,affiliated with the C. I. 0., is a labor organization, within the meaningof Section 2 (5) of the Act.-2.the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Sunbeam Electric Manufacturing Co., Evansville, Indi-ana, and its officers, agents, successors, and assigns, shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Distribute notices to all its employees stating that the respond-ent will not engage in the conduct from which it ;is ,ordered to ceaseand desist in paragraph 1 of this Order;(b)Post immediately in conspicuous places in its plant at Evans-ville,Indiana, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices stating (1) thatthe respondent will not engage in the conduct from which it isordered to cease and desist in paragraph 1 of this Order; and (2)that the respondent's employees are free to become or remain mem-bers of United Electrical, Radio and Machine Workers of America,affiliated with the C. I. 0.;(c)Notify the Regional Director for the Eleventh Region inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the' petition for investigation andcertification of representatives filed by the Union in Case No. R-2697be, and it hereby is, dismissed without prejudice.